UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4165


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL SCOTT HOPPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00016-MR-1)


Submitted:   February 16, 2012            Decided:   March 2, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Angela Parrott, Acting Executive Director, FEDERAL DEFENDERS OF
WESTERN   NORTH    CAROLINA,   INC.,   Ann   L.   Hester,  Rahwa
Gebre-Egziabher, Assistant Federal Defender, Charlotte, North
Carolina, for Appellant. Anne M. Tompkins, United States
Attorney,   Richard   Lee   Edwards,  Asssistant   United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Scott Hopper pled guilty to one count of armed

bank robbery, in violation of 18 U.S.C. § 2113(a), (d) (2006)

(Count    One),     and    one       count      of    possessing         and    brandishing         a

firearm in furtherance of the bank robbery, in violation of 18

U.S.C.    § 924(c)(1)(A)(ii)              (2006)         (Count     Two).        The       district

court    sentenced    Hopper         to    a    total       of     114   months       in     prison,

thirty     months     for       Count        One      and     a     consecutive            term    of

eighty-four       months       for    Count      Two.         The    district         court       also

ordered     Hopper        to     reimburse            the     United        States         for    his

court-appointed attorneys’ fees.                      Hopper timely appealed.

            On appeal, Hopper first contends that his sentence was

unreasonable.        This court reviews sentences for reasonableness,

applying     an    abuse-of-discretion                 standard.            Gall      v.      United

States, 552 U.S. 38, 51 (2007); United States v. Llamas, 599

F.3d 381, 387 (4th Cir. 2010).                       Our review of the record leads

us to conclude that, when selecting a sentence for Count One,

the   district      court       properly         considered          both      the    18     U.S.C.

§ 3553(a)    (2006)        factors        and      the      fact    that     Hopper        faced    a

statutory     minimum           consecutive              sentence        for         Count        Two.

Therefore,    we     find      the     term      of      imprisonment        imposed         by   the

district     court        to    be     both        procedurally          and    substantively

reasonable.



                                                 2
            Hopper also claims that the district court erred in

requiring     him     to     reimburse          the     United         States          for       his

court-appointed attorneys’ fees.                 We review the district court’s

legal analysis in a reimbursement order de novo, and its factual

findings for abuse of discretion.                     United States v. Moore, 666

F.3d 313, 2012 WL 208041, at *5 (4th Cir. Jan. 25, 2012).                                         In

Moore, we recently held that the district court “must base the

reimbursement order on a finding that there are specific funds,

assets, or asset streams (or the fixed right to those funds,

assets or asset streams) that are (1) identified by the court

and (2) available to the defendant for the repayment of the

court-appointed       attorneys’        fees.”         Id.       at   *6.     Because             the

district court made no such finding in Moore, we found that the

district     court    had     erred,      vacated          the    portion         of     Moore’s

sentence relating to the reimbursement of attorneys’ fees, and

remanded    for    resentencing         only    on     that      issue.         Id.         at    *9.

Similarly,    in     the    case   at    hand,       the    district        court       made      no

determination        as     to     Hopper’s          current          ability          to        pay.

Accordingly we vacate Hopper’s sentence and remand for further

proceedings in light of Moore.

            We     affirm     Hopper’s         conviction         which      he        does       not

challenge on appeal.             Furthermore, we affirm Hopper’s sentence

of imprisonment.           In light of our decision in Moore, we vacate

only that portion of Hopper’s sentence ordering repayment of

                                           3
attorneys’   fees    and        remand       to    the    district       court   for

resentencing on this portion of the judgment.                     We dispense with

oral   argument   because       the    facts      and    legal    contentions    are

adequately   presented     in    the     materials       before    the   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED IN PART,
                                                                  VACATED IN PART,
                                                                      AND REMANDED




                                         4